 

Exhibit 10.33

Sublease dated December 28, 2006 between NMS Communications Corporation and
Genzyme Corporation

SUBLEASE AGREEMENT

This SUBLEASE AGREEMENT (this “Sublease”) is made as of December 28, 2006 by and
between NMS Communications Corporation (f/k/a NATURAL MICROSYSTEMS CORPORATION),
a Delaware corporation (“Sublandlord”) and Genzyme Corporation, a Massachusetts
corporation, (“Subtenant”).

W I T N E S S E T H:

WHEREAS, Sublandlord is the Tenant named in that certain Lease dated as of April
1, 2000 by and between NDNE 9/90 200 Crossing Boulevard LLC (“Landlord”) and
Sublandlord (the “Lease”), demising approximately 45,470 square feet of space
comprising the first and second floors of the building (the “Building”) located
at 200 Crossing Boulevard, Framingham, Massachusetts; and

WHEREAS, Sublandlord has agreed with Subtenant to enter into a sublease of
approximately 28,680 total square feet, which includes approximately 23,177
square feet of space on the second floor and approximately 5,503 square feet of
space on the first floor of the Building, as shown on the plans attached hereto
as Exhibit A and made a part hereof (the “Subleased Premises”) on the terms and
conditions hereinafter set forth; and

NOW, THEREFORE, for and in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.             Terms.  Initial capitalized terms used herein but not otherwise
defined shall have the meanings respectively ascribed to such terms in the
Lease.

1


--------------------------------------------------------------------------------


 

2.             Subleased Premises.  Sublandlord hereby leases to Subtenant, and
Subtenant hereby leases from Sublandlord, the Subleased Premises for the
permitted uses set forth in Section 9 of the Lease.  The Subleased Premises are
shown on Exhibit A attached hereto and incorporated herein by this reference.

3.             Term.  The term (the “Term”) of this Sublease shall commence on
the Commencement Date (defined below) and shall expire on May 30, 2012,
provided, however, that this Sublease may be sooner terminated as provided in
the Lease, or the one-time right to terminate this Sublease effective as of
January 15, 2010 provided that the Subtenant provides to the Sublandlord on or
before April 15, 2009 written notice thereof and Subtenant pays to Sublandlord
in full along with such notice the Sublease buy-out amount equal to all
unamortized transaction costs, which shall consist solely of Sublandlord’s
brokerage and legal fees amortized on a straight-line basis over the Term of
this Sublease, as well as three (3) months rent.  The Subtenant hereby agrees
that the buy-out amount is a reasonable liquidated damage, and is not to be
construed as any type of penalty.

4.             Definitions.  Notwithstanding any provisions of the Lease to the
contrary, the following terms used herein shall have the following meanings:

“Commencement Date” shall mean February 1, 2007 or the date of the signature of
a sublease document that is fully consented to and approved by Landlord.

“Rent Commencement Date” shall mean the later of: (i) February 1, 2007, and (ii)
the date on which Landlord consents to this Sublease and each of Sublandlord and
Subtenant receive a copy of such consent.

“Annual Fixed Rental Rate” shall mean:

2


--------------------------------------------------------------------------------


 

(i)                                     $516,240.00 per year from February 1,
2007 through January 31, 2008;

(ii)                                  $516,240.00 per year from February 1, 2008
through January 31, 2009;

(iii)                               $544,920.00 per year from February 1, 2009
through January 31, 2010;

(iv)                              $573,600.00 per year from February 1, 2010
through January 31, 2011;

(v)                                 $573,600.00 per year from February 1, 2011
through January 31, 2012;

(vi)                              $573,600.00 per year from February 1, 2012
through May 30, 2012.

“Security Deposit” None

“Subtenant’s Share” shall mean sixty three and seven hundredths percent
(63.07%).

“Annual Base Operating Cost” shall be the Operating Costs for the Calendar Year
ending December 31, 2007.

“Annual Base Real Estate Taxes” shall be the Real Estate Taxes for the Fiscal
Tax Year ending June 30, 2007.

5.             Rent.

(a)  Subtenant covenants and agrees to pay rent to Sublandlord commencing on the
Rent Commencement Date, at Sublandlord’s address shown herein or at such place
as Sublandlord shall from time to time designate in writing and otherwise in
accordance with the provisions of the Lease, at the Annual Fixed Rental Rate in
equal installments of 1/12th the Annual Fixed Rental Rate in advance on the
first day of each calendar month included in the Term,

3


--------------------------------------------------------------------------------


 

and for any portion of a calendar month at the beginning or end of the Term, at
that rate payable in advance for such portion.

(b)  Late payments of any payment of rent, including monthly rent or any portion
thereof, which is not received within five business (5) days after the first day
of the calendar month, will be subject to a late charge equal to five percent
(5%) of the unpaid payment, or $100.00, whichever is greater; provided, however,
Subtenant shall not be obligated for a late payment charge on the first (1st)
late payment by Subtenant in any twelve (12) month period until Sublandlord has
given Subtenant written notice of the delinquency and Subtenant has failed to
pay the delinquent amount within ten (10) Business Days following receipt of
such written notice.  This amount is in compensation of the Sublandlord’s
additional cost of processing late payments.  In addition, any rent which is not
paid within thirty (30) days after the first day of the calendar month,
including monthly rent, will accrue interest at a late rate charge of eighteen
percent (18%) per annum or the maximum rate allowed by applicable law, from the
date on which it was due until the date on which it is paid in full with accrued
interest.  If Subtenant is in default of the Sublease for failure to pay rent,
in addition to the late charges and interest set forth above, Subtenant shall be
charged for all Sublandlord’s reasonable attorney fees in connection with the
collection of all sums due to Sublandlord.  The foregoing shall not limit,
affect or constitute a waiver in any way of the rights of the Sublandlord.

(c)  Subtenant covenants and agrees to pay to Sublandlord as Additional Rent,
within thirty (30) days of written demand therefor by Sublandlord, which shall
include a reasonably detailed account and calculation thereof, Subtenant’s Share
of “Tenant’s Proportionate Share” (as defined in the Lease) of the Operating
Cost Escalation; provided, however, the Annual Base Operating Costs shall be the
Operating Costs for the Calendar Year ending December 31, 2007.

4


--------------------------------------------------------------------------------


 

(d)   Subtenant covenants and agrees to pay to Sublandlord as Additional Rent,
within thirty (30) days of written demand therefor by Sublandlord, which shall
include a reasonably detailed account and calculation thereof, Subtenant’s Share
of “Tenant’s Proportionate Share” of the Real Estate Tax Escalation; provided,
however, the Annual Base Real Estate Taxes shall be the Real Estate Taxes for
the Fiscal Tax Year ending June 30, 2007.

(e)  Subtenant shall pay to Sublandlord monthly in advance a flat fee of
$3,585.00 per month (calculated by the formula for 28,680 square feet times
$1.50 per rentable square foot) to cover electricity usage for overhead lighting
and convenience outlets, provided Sublandlord reserves the right to have
Subtenant pay to Sublandlord any amounts in addition actually incurred by
Subtenant.

(f)  Subtenant covenants and agrees to pay monthly to Landlord all charges due
under the Lease for (i) any after-hours heating, air conditioning or ventilation
services supplied to Subtenant in connection with the Subleased Premises
(excluding to the extent not used and requested by Subtenant) and (ii) all other
services supplied to Subtenant and/or the Subleased Premises beyond the services
required to be supplied to the Subleased Premises for Sublandlord by Landlord at
no additional charge to Sublandlord.  Landlord shall bill Subtenant directly for
all such charges referred to in the preceding sentence.

6.             Additional Rent.  It is understood and agreed that Subtenant is
not subject to additional charges, fees or rent beyond those specifically
detailed in Section 5 (i.e., Annual Fixed Rental Rate, Subtenant’s Share of the
Operating Cost Escalation, Subtenant’s Share of the Real Estate Tax Escalation,
tenant electricity charges, and the charges for additional services described in
Section 5(f) above).

5


--------------------------------------------------------------------------------


 

7.             Additional Subtenant Covenants.  Subtenant hereby covenants:

                (a)  To comply with the terms and provisions of the Lease
applicable to the Subleased Premises except as specifically modified by
provisions of this Sublease, and to do nothing which will subject the Lease to
termination by Landlord under the provisions of the Lease.

(b)  To maintain the Subleased Premises and the Furniture and Equipment (as
specified on Exhibit C attached hereto and made a part hereof), which
Sublandlord shall provide with the Subleased Premises, in the same condition as
they are at the commencement of the Term, reasonable wear and tear, damage by
fire and other casualty excepted.  In the event that Subtenant defaults in its
obligations under this Subparagraph (b), Sublandlord may cure such default, in
which event Subtenant shall reimburse Sublandlord within thirty (30) days of
Sublandlord’s written demand therefore, which shall include a reasonably
detailed evidence of such default, for any costs incurred by Sublandlord to cure
such default.

(c)  In the event that this Sublease shall terminate for any reason prior to the
expiration of the Term, to remove promptly all of Subtenant’s goods and effects
from the Subleased Premises upon the termination of this Sublease and to deliver
to Sublandlord the Subleased Premises in the same condition as they were at the
commencement of the Term of this Sublease, or as they were put during the Term,
reasonable wear and tear, damage by fire and other casualty excepted.  In the
event of Subtenant’s failure to remove any of Subtenant’s property from the
Subleased Premises, Sublandlord is hereby authorized, without liability to
Subtenant for loss or damage thereto, and at the sole risk of Subtenant to
remove and store any of such property at Subtenant’s expense or to retain the
same under Sublandlord’s control or to sell by public or private sale, without
notice, any or all of the property not so removed and to apply the net proceeds
of such sale to the payment of any sums due

6


--------------------------------------------------------------------------------


 

hereunder, or to destroy such property.  None of Subtenant’s obligations
contained herein shall be deemed to obligate Subtenant for fulfilling
Sublandlord’s obligations under Section 9.9 of the Lease.

(d)  In addition to the indemnification obligations set forth in Section 9.5 of
the Lease, to indemnify, defend and hold Sublandlord harmless from and against
any claim to the extent arising out of or in connection with Subtenant’s use of
the Subleased Premises, or any furniture or equipment provided therewith, or the
conduct of its business or from any activity, work or thing done, permitted or
suffered by Subtenant on or about the Subleased Premises, arising from any
breach of Subtenant’s obligations hereunder, and from any claim for injury or
damage to any person or property while on or about the Subleased Premises;
except to the extent resulting from or caused by the negligence or misconduct of
Sublandlord or Sublandlord’s employees, contractors, agents or invitees.

(e) To use the Subleased Premises only for the permitted uses set forth in
Section 9.1 of the Lease.

8.             Sublandlord Covenants.  Sublandlord hereby covenants as follows:

(a)   Sublandlord shall indemnify, defend and hold Subtenant harmless (i) from
and against any and all claims to the extent arising out of or in connection
with Sublandlord’s use of the Subleased Premises or the Premises, or the conduct
of its business or from any activity, work or thing done, permitted or suffered
by Sublandlord on or about the Subleased Premises or the Premises, or arising
out of the failure of the Sublandlord, its agents, contractors or employees to
perform any covenant, term or conditions of this Sublease or the Lease to be
performed by Sublandlord hereunder or thereunder, provided that this
indemnification shall not apply to any such claims that are due to or arise out
of the negligence or misconduct of Subtenant, its agents, contractors, employees
or invitees and (ii) for all claims, damages and causes of action for which
Landlord indemnifies Sublandlord as tenant under the Lease.

7


--------------------------------------------------------------------------------


 

(b)   Sublandlord shall within a reasonably prompt time period give Subtenant a
copy of any notice of default or termination notice relating to the Subleased
Premises given by Sublandlord or Landlord to the other.  In addition,
Sublandlord covenants and agrees that it has provided Subtenant with all prior
notices and rules and regulations received by Sublandlord with respect to the
Subleased Premises that affect Subtenant’s operations under this Sublease.

(c)   Throughout the term of this Sublease, Sublandlord shall fulfill its
obligations to make  payment of all rent and other charges due to Landlord under
the Lease, and agrees not to do or suffer or permit anything to be done to the
extent that it would result in a default under or cause the Sublease or the
Lease to be terminated or forfeited.  Sublandlord shall not voluntarily
terminate the Lease or do or fail to do anything to the extent that it would
result in the termination of the Lease or the Sublease or which will increase
Subtenant’s obligations to Sublandlord or Landlord.  Sublandlord shall not amend
the Lease, to the extent that it would adversely change Subtenant’s tenancy
under the Sublease or Subtenant’s use of the Subleased Premises, without the
prior written approval of Subtenant, which Subtenant shall not unreasonably
withhold, condition or delay.  Sublandlord shall indemnify and hold Subtenant
harmless from and against any and all claims, liabilities, losses, damage,
demands, expenses for breach or default on the part of the Sublandlord hereunder
which causes the Sublease or Lease to be terminated or forfeited.

(d)  Sublandlord represents and warrants that it has full power and authority to
enter into this Sublease, subject to the consent of the Landlord.  Sublandlord
covenants that Subtenant shall and may peacefully and quietly have, hold and
enjoy the Subleased Premises for the Term, free from any interference or
hindrance by Sublandlord, or by any person claiming by,

8


--------------------------------------------------------------------------------


 

through, or under Sublandlord, but subject to the exceptions, reservations and
conditions hereof.

9.             Condition and Alterations of the Subleased Premises.  By its
execution hereto, Subtenant acknowledges that:

(a)  Subtenant has inspected the Subleased Premises, and the furniture and other
equipment listed in Exhibit C attached hereto, and accepts the same “AS IS”. 
Subtenant hereby acknowledges that any furniture and any other equipment are
being provided to Subtenant at no cost under this Sublease, and that, as such,
Sublandlord makes no representations or warranties regarding any furniture or
equipment as part of this Sublease, and that any failure regarding any of the
foregoing shall not entitle Subtenant to any rent reduction, abatement,
self-help or right to offset or terminate the Sublease.  Sublandlord shall have
no obligation or duty to Subtenant regarding the preparation of the Subleased
Premises for occupancy of Subtenant except that Sublandlord shall deliver the
Subleased Premises to Subtenant in broom clean condition.  To the best of
Sublandlord’s knowledge and belief as of the date of this Sublease (i) the
Subleased Premises, the electrical, mechanical, plumbing, heating, ventilating,
air-conditioning and sewage disposal systems within the Building which service
the Subleased Premises are in good working order, provided the foregoing
statement shall not be construed as any type of warranty by Sublandlord that
such systems shall remain in such condition for any duration of time, (ii) the
Subleased Premises are free of any hazardous materials and/or toxic substances
(including asbestos) in the Building in any concentration that would be
reportable (or would require remediation) under any applicable laws, codes,
ordinances and regulations, and (iii) the Subleased Premises comply with the
ADA.  Sublandlord hereby approves the removal of the existing demising wall
within the Subleased Premises by Subtenant, and Sublandlord shall diligently
pursue Landlord’s approval thereof contemporaneously with Landlord’s approval of
this Sublease.

9


--------------------------------------------------------------------------------


 

(b)  Notwithstanding any provisions of the Lease or this Sublease to the
contrary, neither Landlord nor Sublandlord shall have any obligations to perform
any tenant improvements or to provide Subtenant with any tenant improvement
allowance in connection with the Subleased Premises.

(c)  In the event Subtenant desires to make alterations and improvements to the
Subleased Premises, Subtenant shall obtain the prior written consent of
Sublandlord and Landlord, which consent shall not be unreasonably withheld or
delayed by Sublandlord in accordance with the provisions of the Lease.

10.           Estoppel Certificate.  Subtenant agrees, from time to time, upon:
(i) not less than five (5) business days prior written request by either
Sublandlord or Landlord if such request is made for the benefit of the Landlord,
and (ii) not less than ten (10) business days prior written request by
Sublandlord if such request is made for the benefit of Sublandlord, to execute,
acknowledge and deliver to Sublandlord and/or Landlord a statement in writing,
addressed to such party as either Sublandlord or Landlord shall designate in its
notice to Subtenant, certifying that this Sublease is unmodified and in full
force and effect and that Subtenant has no defenses, offsets or counterclaims
against its obligations to pay the Annual Rent, Subtenant’s Share of the
Operating Cost Escalation and Subtenant’s Share of the Real Estate Tax
Escalation and to perform its other covenants under this Sublease (or, if there
have been any modification, that the same is in full force and effect as
modified and stating the modifications and, if there are any defenses, offsets,
counterclaims or defaults, setting them forth and in reasonable detail), the
dates to which the Annual Rent, Subtenant’s Share of the Operating Cost
Escalation and Subtenant’s Share of the Real Estate Tax Escalation have been
paid, a statement that Sublandlord is not in default hereunder (or if in
default, the nature of such default, in reasonable detail), and any additional
information reasonably requested by either Sublandlord or Landlord, any such
statement delivered pursuant to this Section 8 may be relied upon by any
prospective purchaser or mortgagee of the Subleased Premises.

10


--------------------------------------------------------------------------------


 

11.           Lease.

(a)  Sublandlord represents and warrants to Subtenant that attached hereto as
Exhibit B is a true and complete copy of the Lease as of the date of this
Sublease including any amendments thereto, that the Lease is in full force and
effect, that Sublandlord has not received a notice of default or a notice of
termination, and that Sublandlord is not aware of any default by Landlord or
Sublandlord under the Lease.  Subtenant represents to Sublandlord that it has
read the Lease and understands and accepts the terms and conditions thereof.

(b)  Except as may be inconsistent with the terms hereof, all of the terms,
provisions, covenants and conditions contained in the Lease are incorporated
herein by reference and are made a part of this Sublease with the same force and
effect as if Sublandlord were the Landlord under the Lease and Subtenant were
the Tenant thereunder from and after the commencement of the Term, and, in case
of any breach of this Sublease by Subtenant, Sublandlord shall have all of the
rights and remedies against Subtenant as would be available to Landlord against
Tenant under the Lease if such breach were made by the Tenant thereunder. 
Further, any references in the Lease to the “Premises” shall mean and be the
“Subleased Premises.”

(c)  Subtenant shall not do anything which would cause the Lease to be
terminated or forfeited, and Subtenant shall indemnify and hold  harmless from
and against any and all claims, liabilities, losses, damage, demands, expenses
(including without limitation reasonable attorney’s fees), actions and causes of
action of any kind whatsoever by reason of any breach or default on the part of
Subtenant hereunder by reason of which the Lease may be terminated or
forfeited.  If the Lease terminates or is forfeited as a result of a default or
breach of Subtenant under this Sublease and/or the

11


--------------------------------------------------------------------------------


 

Lease, Subtenant shall be liable to the Sublandlord for the direct damages
suffered as a result of such termination; provided, however, Subtenant shall not
be liable to Sublandlord for any indirect, special or consequential damages,
including business interruption or lost profits.

(d)  Notwithstanding anything contained herein to the contrary, the following
provisions of the Lease are excluded from this Sublease, and Subtenant shall
have no right or obligation under this Sublease or the Lease to exercise any
rights or obligations contained in any of the following provisions of the Lease
without the prior written consent of Sublandlord and Landlord (which consent may
be granted or withheld for any reason in Sublandlord’s or Landlord’s sole and
absolute discretion):

(i)                     The portions of the Section 2.3(a) granting Tenant an
option to lease the Covered Spaces;

(ii)                  Section 2.4;

(iii)              Section 2.5;

(iv)              Section 3;

(v)                 Section 4.3;

(vi)             Section 7;

12


--------------------------------------------------------------------------------


 

(vii)         Section 13.7;

(ix)                Section 13.9;

(x)                   Section 13.11

(xi)                The second to last sentence of Section 13.12;

(xii)             Section 13.13; and

(xiii)          Section 15.

(e)   This Sublease is separate from and subordinate to the Lease, and
Sublandlord shall not be liable for any act or failure to act caused by the
default of Landlord under the Lease.

(f)    So long as Subtenant shall not be in default under the terms and
conditions of this Sublease, and subject to the terms and conditions of this
Sublease, Subtenant shall have all of the rights of Sublandlord under the Lease
with respect to the Subleased Premises.

(g)   Notwithstanding anything hereunder to the contrary, the only services or
rights to which Subtenant is entitled hereunder are those to which Sublandlord
is entitled under the Lease and for all such services and rights Subtenant shall
look to Landlord under the Lease, and Sublandlord shall have no

13


--------------------------------------------------------------------------------


 

obligation to supply any such services or perform any other obligation of
Landlord.

(h) Rent shall not abate under this Sublease, for or on account of any failure
by Landlord to perform the obligations and duties imposed on it under the Lease;
provided, however, in the event that Sublandlord is entitled to abatement of
rent under the Lease pursuant to the provisions thereof, then Subtenant shall be
entitled to pro rata share of an abatement of rent due under this Sublease as
Sublandlord is entitled to such abatement under the Lease.

(i)    Notwithstanding anything herein to the contrary or any right acquired
pursuant hereto, the Subtenant shall not limit, interfere with or restrict in
any way Sublandlord’s using or further dividing or subletting to any third
party(ies), any of the other space leased by Sublandlord under the Lease, in
whole or in part(s); provided that any such use, division or subletting of the
Premises shall not adversely effect Subtenant’s use of the Subleased Premises or
its rights hereunder.

12.           Assignment and Subletting, Consent to Sublease.

(a)  Except for Permitted Transfers (defined below), Subtenant shall not assign
any of its right, title or interest in and to this Sublease or sublet any
portion of the Subleased Premises without the prior written consent of Landlord
and Sublandlord; such consent shall not be unreasonably withheld, conditioned or
delayed.  Any proposed assignment or sublease shall be subject to the assignment
and sublease terms and conditions in the Lease.  Further, any profits derived
from a sublease, excluding Permitted Transfers, shall be split between
Sublandlord and Subtenant on a 50/50 basis after first deducting all reasonable
transaction costs.

14


--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this Sublease or the Lease, Subtenant may
assign its entire interest under this Sublease or sublease all or a portion of
the Subleased Premises to an Affiliate (as defined below) with Landlord’s or
Sublandlord’s consent (such transfer being a “Permitted Transfer”).  For
purposes of this Sublease, “Affiliate” shall mean an entity which controls, is
controlled by, or is under common control with, Subtenant, including but not
limited to successors to Subtenant by merger, consolidation or sale of all or
substantially all of Subtenant or any division of Subtenant which is a separate
legal entity. No Permitted Transfer will relieve Subtenant from Subtenant’s
obligations and agreements under this Sublease and Subtenant will continue to be
liable to the same extent as though no assignment of the Sublease had been made.

(b)   This Sublease shall not be effective until executed and delivered by
Sublandlord and Subtenant and consented to by Landlord, which consent shall
include a recognition, attornment and nondisturbance agreement reasonably
acceptable to Subtenant.  Promptly following the execution and delivery of this
Sublease by Sublandlord and Subtenant, Sublandlord shall submit this Sublease to
Landlord and shall use reasonable efforts to diligently pursue Landlord’s
consent.  Subtenant hereby agrees that it shall cooperate in good faith with
Sublandlord in the procurement of the consent.    In the event that Landlord
refuses to consent to this Sublease or fails to consent to this Sublease within
thirty (30) days from the date of this Sublease, then Subtenant shall have the
right, exercisable at any time until Landlord’s consent is obtained, to
terminate this Sublease upon written notice to Sublandlord.

13.           Broker.  Each of the parties hereto represents and warrants to the
other that it has not dealt with any broker other than Richards Barry Joyce &
Partners and CB Richard Ellis in connection with the negotiation and approval of
this Sublease.  Sublandlord shall be responsible for any fees or claims for fees
payable to or asserted by such broker and each party shall indemnify and hold
harmless the other against any claim for brokerage fees based upon facts
inconsistent with the foregoing.

15


--------------------------------------------------------------------------------


 

14.           Insurance.  Subtenant shall provide insurance amounts of $1
million/ $2 million, and both Sublandlord and Landlord shall be named as
additional insureds on all policies required to be carried by Subtenant. 
Certificates of Insurance evidencing Subtenant’s insurance coverage shall be
deposited with Sublandlord.

15.           Security Deposit.  Subtenant shall not be required to provide a
security deposit to Sublandlord.  Subtenant hereby acknowledges and agrees that
any and all existing security deposits paid by Sublandlord to the Landlord,
pursuant to the Lease, shall remain the property of Sublandlord, and Subtenant
hereby waives any right thereto.

16.           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed duly served if and when delivered by hand or by a
nationally-recognized overnight delivery service or mailed by registered,
certified or express mail, postage prepaid, return receipt requested, and
addressed:

 

If to Sublandlord:     

 

NMS Communications Corporation

 

 

100 Crossing Boulevard

 

 

Framingham, MA 01702

 

 

Attn: CFO

 

 

 

 

 

With a copy to:

 

 

NMS Communications Corporation

 

 

100 Crossing Boulevard

 

 

Framingham, MA 01702

 

 

Attn: VP & General Counsel

 

16


--------------------------------------------------------------------------------


 

If to Subtenant:

 

Genzyme Corporation

 

 

MetroWest Place

 

 

15 Pleasant Street Connector

 

 

Framingham, MA 01701

 

 

Attention: Henry Fitzgerald

 

 

With a copies to:

 

 

Genzyme Corporation

 

 

500 Kendall Street

 

 

Cambridge, Massachusetts 02142

 

 

Attn: Bob Hesslein, Esq.

 

 

 

 

 

and:

 

 

 

 

 

Edwards Angell Palmer & Dodge

 

 

111 Huntington Avenue

 

 

Boston, Massachusetts 02199

 

 

Attn: Thomas G. Schnorr, Esq

 

17


--------------------------------------------------------------------------------


 

Any person named in this Section 16 may change the address for notices by
written notice sent to each of the persons at the addresses as set forth herein.

17.           Severability.  If any provision of this Sublease shall to any
extent be determined by any court of competent jurisdiction to be invalid or
unenforceable for any reason, the parties agree to amend this Sublease so as to
effectuate the original intent of Sublandlord and Subtenant.

18.           Entire Agreement; Amendment.  This Sublease is the entire
agreement between the parties relating to the sublease of the Subleased
Premises.  This Sublease may not be amended, altered or modified except by
instrument in writing and executed by Sublandlord and Subtenant.

19.           Governing Law.  This Sublease shall be given by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

20.           Binder and Inure.  This Sublease shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns.

21.           Additional Provisions.

(a) Signage.  Subtenant shall have the right and Sublandlord shall notify the
Landlord to add the Subtenant to a tenant directory in the lobby of the Building
described in the Lease.  Sublandlord shall be responsible for any costs relating
to the signage provided on the lobby directory as well as the entrance of
Subtenant’s suite.  Subtenant will also be entitled at Sublandlord’s expense to
affix signage identifying the Subtenant’s corporate name to the glass of the
Sublease Premises next to the door to the Subleased Premises,

18


--------------------------------------------------------------------------------


 

subject to any Landlord approval’s required under the Lease which approval,
Sublandlord shall use reasonable efforts diligently obtain.  Further, Subtenant,
at Subtenant’s cost, shall have the right to install and remove interior and
exterior signage throughout the Term of this Sublease, subject to Sublandlord’s
consent, which shall not be unreasonably withheld, conditioned or delayed, and
Landlord’s consent, which shall be granted in accordance with the terms of the
Lease, and subject to the terms and provisions of the Lease.

(b) Option to Extend.   Notwithstanding any provision to the contrary in the
Lease, Subtenant is not granted any options to extend this Sublease.

(c) Notwithstanding any provision to the contrary in the Lease, the Subtenant is
contemplating the installation of wiring for telephone or computers, and
Subtenant hereby acknowledges and agrees that Subtenant shall be responsible at
its own cost for the purchase,  installation and removal of any telephone or
computer wiring Subtenant requires for use of the Subleased Premises, provided
such removal obligation shall only apply to wiring which Subtenant installs or
has installed to the Subleased Premises or Building.  Any wiring installed by or
for the Subtenant is subject to the Subtenant complying with all requirements
and procedures in the Lease relating to any wiring, including, but not limited
to, acquiring all prior written approvals required from the Sublandlord,
Landlord and government entities relating thereto. Subtenant will not be
required to remove any alterations or improvements made by Sublandlord or to
otherwise restore the Subleased Premises or the Premises or remove Sublandlord’s
property, fixtures, equipment, installations or improvements from the Subleased
Premises or the Premises.  If Sublandlord is required under the Lease to remove
any such alterations or improvements or otherwise restore the Subleased
Premises, Subtenant shall permit Sublandlord access to the Subleased Premises
for a reasonable period of time, subject to such conditions as Subtenant may
reasonably impose, for the purpose of evaluating removal of such alterations and
improvements and evaluating the restoration of the Subleased Premises as
required by the Lease.

19


--------------------------------------------------------------------------------


 

(d) Key Cards.  The Subtenant shall provide to the Sublandlord the names and any
other information indicated by Sublandlord as necessary for including into its
electronic key card system employees and other personnel, which Subtenant
desires to give electronic access to the Subleased Premises.  The Sublandlord
shall include the information in the key card system used by the Sublandlord for
purposes of accessing the Subleased Premises, provided Sublandlord shall not be
obligated to issue any more than thirty (30) cards at any given time  The
Sublandlord makes no express or implied representations or warranties regarding
the key card system, and the Subtenant hereby acknowledges and agrees that the
system and related use is being provided on an “AS-IS” basis solely as a
courtesy to Subtenant.  Subtenant shall have the right to notify Sublandlord to
remove Sublandlord’s electronic key card system at any time during the Term of
the Sublease.  Upon receipt of notice from Subtenant regarding the removal of
the electronic key card system, Sublandlord shall remove the electronic key card
system in a reasonable amount of time.  Subtenant shall have the right to
install, in a good and workmanlike manner and at Subtenant’s sole cost and
expense, and use a security and access system of Subtenant’s choosing. 
Notwithstanding any of the foregoing, Subtenant is, and shall at all times
remain, solely responsible for the security of the Subleased Premises and any
personnel, information, equipment or property therein.  In no event shall any of
the foregoing be construed as Sublandlord’s assuming any responsibility or
liability for any security of the Subleased Premises or any personnel,
information, equipment or property therein.  The Subtenant hereby agrees that
the Subtenant shall be solely responsible for any abuse or misuse of the key
card system by any of Subtenant’s employees or personnel or former employees or
personnel.  Although under no obligation to do so, the Sublandlord hereby

20


--------------------------------------------------------------------------------


 

reserves the right in its sole discretion to, at any time upon five (5) days
notice, replace the key card system(s) described herein with any other key card
system.

(e) Security System.  Subtenant shall have the right to provide and install, in
a good and workmanlike manner and at Subtenant’s sole cost and expense, a
security system in the Subleased Premises, including but not limited to,
security officer coverage and system components of Subtenant’s choosing,
including but not limited to, electronic door strikes, door contacts, exit
sensors, card readers (which may be mounted immediately outside the Sublease
Premises in the common areas) for Subtenant’s exclusive use, motion detectors,
glass break detectors and other similar security systems and methods to protect
the Subleased Premises in accordance with Subtenant’s corporate security
standards; provided, however, that card readers in the common areas shall not
interfere with the other tenant’s use of access rights to their respective
premises and to the common areas.

(f)  Entry to the Subleased Premises.  Notwithstanding anything to the contrary
in the Lease or this Sublease, Sublandlord and Landlord shall have the right to
enter the Subleased Premises only: (i) after reasonable prior written notice to
Subtenant, (ii) at times reasonably acceptable to Subtenant, and (iii) with the
accompaniment of Subtenant or its agent.  Notwithstanding the foregoing, in the
case of an emergency, Sublandlord and Landlord shall use reasonable efforts to
promptly notify Subtenant of any entry onto the Subleased Premises.  In light of
the confidential materials Subtenant intends to maintain at the Subleased
Premises, Landlord and Sublandlord shall keep confidential the materials and
information Subtenant maintains at the Subleased Premises.

(g)  Parking.  Subtenant shall have the right, appurtenant to the Subleased
Premises, and Sublandlord hereby grants to Subtenant the right to use thirty
(30) parking spaces in the Leasehold Parking Area (as defined in the Lease),
pursuant to and subject to the terms and conditions of the Lease.

(h)  Consents.  Sublandlord shall use reasonable efforts and cooperate with
Subtenant in obtaining Landlord’s consent when required pursuant to this
Sublease or the Lease.  When Sublandlord’s consent is required

 

21


--------------------------------------------------------------------------------


 

under the terms of this Sublease, Sublandlord shall not unreasonably withhold,
condition or delay its consent.

(i)   If Sublandlord shall at any time default in the performance of any
obligation under the Sublease, Subtenant shall have the right, but shall not be
obligated, to perform such obligation notwithstanding the fact that no specific
provision for such substituted performance by Subtenant may be made in this
Sublease.  Prior to Subtenant’s performing such obligation of the Sublandlord,
Subtenant shall provide Sublandlord notice in accordance with Section 16 of this
Sublease and provide Sublandlord a reasonable opportunity to perform such
obligation.  In performing such obligation, Subtenant may make any payment of
money or perform any other act.  Subtenant shall be entitled to an immediate
credit against the rent and other charges payable hereunder in an amount equal
to the costs and expenses incurred by Subtenant in rectifying Sublandlord’s
defaults as aforesaid (or, in the case of Sublandlord’s failure to make any
required payments under the Lease, the amount of any such due and unpaid sum). 
Subtenant may exercise the foregoing rights without waiving any other of its
rights or releasing Sublandlord from any of its obligations under this Sublease.

EXECUTED as a Massachusetts instrument under seal as of the date first herein
above set forth.

SUBLANDLORD:

 

NMS COMMUNICATIONS CORPORATION

 

By:

/s/ Herbert Shumway

 

Name:

Herbert Shumway

 

Title:

Chief Financial Officer

 

22


--------------------------------------------------------------------------------



 

SUBTENANT

 

 

 

 

GENZYME CORPORATION

 

 

 

 

 

By:

/s/ Mike Wyzga

 

Name:

Mike Wyzaga

 

Title:

Executive Vice President, Chief Financial Officer

 

EXHIBITS:

Exhibit A -                                        Floor Plans of the Subleased
Premises

Exhibit B -                                          Lease

Exhibit C-                                             Furniture/Equipment
Inventory

23


--------------------------------------------------------------------------------